    Case: 1:20-cv-00218 Document #: 41 Filed: 02/03/21 Page 1 of 3 PageID #:161



                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 STEPHANIE PAPROSKY,                               )
                                                   )
                        Plaintiff,                 ) Case No. 20-cv-0218
                                                   )
                v.                                 ) Judge Sharon Johnson Coleman
                                                   )
 MCZ DEVELOPMENT CORP. and                         )
 MICHAEL J. LERNER,                                )
                                                   )
                        Defendants.                )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Stephanie Paprosky brought this four-count breach of contract action against

defendants MCZ Development Corp. (“MCZ”) and Michael J. Lerner based on the Court’s diversity

jurisdiction. 28 U.S.C. § 1332. MCZ and Lerner filed the present motion to dismiss Counts II and

III of the Third Amended Complaint under Federal Rule of Civil Procedure 12(b)(6). For the

following reasons, the Court denies defendants’ motion.

Background

       Lerner is the president and director of MCZ, which develops luxury residences in Chicago.

Paprosky and Lerner entered into a series of written and oral loan agreements. At issue in this

motion are two oral loan agreements. Specifically, on February 4, 2009, Paprosky and Lerner

entered into an oral agreement where Paprosky would loan Lerner $1,509,283.97. Lerner has not

fully repaid the February 4, 2009 loan and Paprosky claims she is owed $487,170.48. Also, on March

2, 2009, Paprosky and Lerner entered into an oral agreement for Paprosky to loan Lerner

$1,023,426. Again, Lerner has not repaid this loan.

       In the present motion, defendants argue that the claims arising from the oral loans entered

into on February 4, 2009 and March 2, 2009 should be dismissed because Paprosky filed the present
     Case: 1:20-cv-00218 Document #: 41 Filed: 02/03/21 Page 2 of 3 PageID #:162



claims outside of the five-year statute of limitation for oral contracts in Illinois. See 735 Ill. Comp.

Stat. Ann. 5/13-205.

Legal Standard

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim tests the sufficiency

of the complaint, not its merits. Skinner v. Switzer, 562 U.S. 521, 529, 131 S.Ct. 1289, 179 L.Ed.2d

233 (2011). When considering dismissal of a complaint, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in favor of the plaintiff. Erickson v. Pardus, 551

U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (per curiam). To survive a motion to dismiss,

plaintiff must “state a claim for relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A complaint is facially plausible when the

plaintiff alleges “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937,

173 L.Ed.2d 868 (2009).

        “A plaintiff is not required to plead elements in his or her complaint that overcome

affirmative defenses, such as statute-of-limitations defenses.” NewSpin Sports, LLC v. Arrow

Electronics, Inc., 910 F.3d 293, 299 (7th Cir. 2018); see Fed. R. Civ. P. 8(c)(1) (explicitly categorizing

statute of limitations as an affirmative defense). Nonetheless, dismissal under Rule 12(b)(6) is

proper if “the complaint itself set forth everything necessary to satisfy the affirmative defense.”

Vergara v. City of Chicago, 939 F.3d 882, 886 (7th Cir. 2019) (citation omitted).

Discussion

        In their motion, defendants assert that Paprosky’s claims based on the oral contracts are

untimely under the five-year statute of limitations pursuant to 735 Ill. Comp. Stat. Ann. 5/13-205.

In response, Paprosky argues that defendants fail to take into account that the five-year limitations

period did not begin to run on the date that the parties entered into the oral contracts, but when her


                                                      2
     Case: 1:20-cv-00218 Document #: 41 Filed: 02/03/21 Page 3 of 3 PageID #:163



claims accrued. In Illinois, “[a]n action for breach of contract accrues when the breach of the

contractual duty or obligation occurs, not when the party sustains damages.” Retirement Plan for CTA

Employees v. CTA, 156 N.E.3d 86, 94, 441 Ill.Dec. 86, 2020 IL App (1st) 182510 (1st Dist. 2020). In

the context of loans, the “cause of action accrues, and the stature of limitations begins to run when a

creditor may legally demand payment from a debtor.” Kranzler v. Saltzman, 942 N.E.2d 722, 727, 407

Ill. App.3d 24, 30 (1st Dist. 2011) (citation omitted). This means that the statute of limitations

begins to run when the payment becomes due and remains unpaid. Id.

        The complaint does not contain the dates Paprosky could have legally demanded payment

from the defendants, but plaintiffs are not required to plead around affirmative defenses.

Accordingly, Paprosky has not pled herself out of court on a statute of limitations defense because

her complaint does not supply all of the necessary information to satisfy the affirmative defense. See

Vergara, 939 F.3d at 886.

Conclusion

        For the foregoing reasons, the Court denies defendants’ motion to dismiss [36].

IT IS SO ORDERED.

Date: 2/3/2021

                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge




                                                   3
